220 F.2d 352
Willie A. CRAWFORD, Appellant,v.UNITED STATES of America, Appellee.
No. 15032.
United States Court of Appeals, Fifth Circuit.
March 22, 1955.

Appeal from the United States District Court for the Southern District of Texas; Allen B. Hannay, Judge.
Lee Ducoff, Houston, Tex., for appellant.
Malcolm R. Wilkey, U. S. Atty., C. Anthony Friloux, Jr., Asst. U. S. Atty., Houston, Tex., for appellee.
Before HUTCHESON, Chief Judge, HOLMES, Circuit Judge, and ALLRED, District Judge.
PER CURIAM.


1
Pointing out that there were no exceptions to the court's instructions, appellee asserts that this court erred in commenting on the inadequacy of the trial court's instructions to the jury as to what constituted a voluntary confession. We did not reverse the case, however, because of the court's instructions in this respect. On the contrary, after reviewing all the evidence, we held the confession was involuntary as a matter of law.


2
It is ordered that the petition for rehearing in the above entitled and numbered cause be, and it is hereby denied.


3
HUTCHESON, Chief Judge.


4
I dissent.